
	

115 S1796 IS: Upholding America’s Nuclear Commitments Act of 2017
U.S. Senate
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1796
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2017
			Ms. Warren (for herself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require a report on the military and security ramifications of the new ground-launched cruise
			 missile of the Russian Federation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Upholding America’s Nuclear Commitments Act of 2017. 2.Report on military and security ramifications of Russia’s ground-launched cruise missile (a)Report required (1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the congressional defense committees a report including the following elements:
 (A)A description of the status of the Russian Federation’s new ground-launched cruise missile (SSC–8), its capabilities, and the threat it poses to the allies and assets of the United States in Europe and Asia.
 (B)An assessment of whether the United States faces significant military disadvantages with the introduction of the SSC–8 to the European continent.
 (C)An assessment of capability gaps that a new United States ground-launched intermediate-range missile with a range between 500 and 5,500 kilometers would address in Europe and Asia and whether such a missile is the preferred military response to Russian Federation violations of the INF Treaty.
 (D)The timeline for fielding such a ground-launched intermediate-range missile, including time for research, development, and deployment of the system, and the total cost for development and deployment of the system.
 (E)An assessment of the willingness of countries in Europe or the Asia-Pacific region to complete the legal requirements to host a ground-launched intermediate-range missile with a range of between 500 and 5,500 kilometers for counterforce or countervailing strike missions against the Russian Federation and the People's Republic of China.
 (F)An assessment of the North Atlantic Council’s willingness to endorse development of a ground-launched intermediate-range missile as part of the North Atlantic Treaty Organization’s collective response to the failure of the Russian Federation to comply with the INF Treaty.
 (G)A determination of whether the United States developing, producing, or flight-testing a ground-launched intermediate-range missile would be compliant with the INF Treaty.
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (b)Limitation on use of fundsNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2018 for a research and development program for a dual-capable road-mobile ground-launched missile system with a maximum range of 5,500 kilometers may be obligated or expended until the report required by subsection (a) is received by the congressional defense committees.
 (c)DefinitionsIn this section: (1)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
 (2)INF TreatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988.
				
